Citation Nr: 0018961	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher original disability rating for 
residuals of a right acromioclavicular joint separation, 
currently rated as 10 percent disabling.

2.  Entitlement to a higher (compensable) original disability 
rating for degenerative thoracic spondylosis.

3.  Entitlement to a higher (compensable) original disability 
rating for myalgia due to abdominal muscle injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO assigned 0 percent, noncompensable 
disability ratings for residuals of a right acromioclavicular 
joint separation, for degenerative thoracic spondylosis, and 
for myalgia due to abdominal muscle injury.  In an October 
1997 rating decision, the RO increased the rating for the 
right shoulder disability to 10 percent.  The veteran has 
continued his appeal on that issue, and he is seeking an 
original disability rating of more than 10 percent for that 
disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right shoulder disability is currently 
manifested by arthritis, limitation of motion, pain on 
motion, diminished endurance, and diminished coordination.

3.  The veteran's degenerative thoracic spondylosis is 
currently manifested by degenerative changes, mild limitation 
of motion, and x-ray evidence of disc space narrowing.

4.  The veteran's abdominal muscle injury is currently 
manifested by some weakness and loss of power, with CT 
evidence of loss of muscle tonus.


CONCLUSIONS OF LAW

1.  It is reasonably shown that the criteria for a 20 percent 
disability rating for residuals of separation of the right 
acromioclavicular joint have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201, 5202, 5203 
(1999).

2.  The criteria for a 10 percent rating for degenerative 
thoracic spondylosis have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5290, 5293 (1999).

3.  The criteria for a 10 percent rating for myalgia due to 
abdominal muscle injury have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.56, 4.73, Diagnostic Code 5319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher original disability ratings for 
residuals of a right acromioclavicular joint separation, for 
degenerative thoracic spondylosis, and for myalgia due to 
abdominal muscle injury.  Disability ratings are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (1999).  Nevertheless, the present level 
of disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  VA regulations 
provide, and the Court has emphasized, that evaluation of a 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the ratings initially assigned 
for the service-connected disabilities that are the subjects 
of this appeal.  The rating schedule provides for higher 
ratings for each of those disorders.  Therefore, the Board 
finds that his claims for higher original ratings are well 
grounded claims.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claims have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of those claims.

Right Shoulder

The service-connected disability of the veteran's right 
shoulder is described as residuals of separation of the 
acromioclavicular joint.  The veteran's shoulder separation 
is reported to have occurred in a motor vehicle accident.  
The veteran's service medical records reflect that the 
veteran is right handed.  The service medical records contain 
notations from a number of occasions when the veteran had 
pain, crepitus, and decreased motion in his right shoulder.  
X-rays of the right shoulder taken during service revealed 
post-traumatic changes, including evidence of a previous 
separation of the acromioclavicular joint, and a possible 
fracture of the clavicle.

Private medical treatment notes reflect that in August 1993, 
the veteran reported that he had occasional right shoulder 
discomfort.  The treating physician noted a decrease in back 
flexion of the right shoulder.  In December 1993, the veteran 
reported pain and limitation of motion in his right shoulder.  
In August 1995, private chiropractic treatment notes 
reflected the veteran's report of pain and restriction of his 
right shoulder.  The chiropractor found that the veteran's 
right shoulder motion was restricted compared to the motion 
of the left shoulder.  The right shoulder was limited to 
148 degrees of flexion, 43 degrees of extension, 124 degrees 
of abduction, and 11 degrees of adduction.  The 
chiropractor's diagnosis was acromioclavicular and 
coracoclavicular degenerative joint disease of the right 
shoulder, post-traumatic, with chronic aggravation.  In June 
1997, the chiropractor found that the range of motion of the 
right shoulder was limited to 140 degrees of flexion, 50 
degrees of extension, 117 degrees of abduction, and 
20 degrees of adduction.

On VA examination in June 1997, the examiner found a slight 
deformity over the right acromioclavicular separation.  There 
was no swelling of the shoulder.  The range of motion of the 
right shoulder was to 130 degrees of forward elevation, 
92 degrees of abduction, 80 degrees of external rotation, and 
60 degrees of internal rotation, compared to 170 degrees of 
forward elevation, 140 degrees of abduction, 80 degrees of 
external rotation, and 70 degrees of internal rotation in the 
left shoulder.  X-rays of the right shoulder revealed a 
chronic acromioclavicular separation, with an old healed 
fracture at the distal end of the clavicle.  The examiner's 
diagnosis was residuals of right acromioclavicular separation 
with traumatic arthritis.

In April 2000, the veteran had a video conference hearing, in 
which he gave testimony from the St. Petersburg RO, and the 
undersigned Board Member heard the testimony from the Board's 
offices in Washington, D.C.  The veteran reported that his 
right shoulder had a limited range of motion, and pain with 
motion.  He also reported that there was grinding with motion 
of the shoulder.  He reported that he took medication for 
pain in his back and in other joints, including his right 
shoulder.  He reported that doctors had told him that the 
condition of his right shoulder could be expected to worsen 
over time.  The veteran reported that impairment of his right 
shoulder and of his back had reduced his ability to lift 
moderate weights, and had led him to change his employment, 
from veterinary work in a clinic, to consultant work that did 
not require lifting animals.  He reported that he currently 
traveled frequently for his work, and that because of his 
shoulder disability he was not able to lift his luggage into 
an overhead bin in an airplane.

Under the rating schedule, degenerative joint disease is 
rated according to the limitation of motion of the affected 
joint, or at 10 percent for each affected major joint or 
group of minor joints if the limitation of motion is 
noncompensable under the applicable diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Limitation 
of motion of the major arm at the shoulder is rated as 20 
percent disabling if the arm is limited to shoulder level, 30 
percent if it is limited to midway between the side and 
shoulder level, and 40 percent if it is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).  Malunion of the scapulohumeral joint on the major 
side is rated at 20 percent for moderate deformity, and 30 
percent for marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (1999).  Impairment of the clavicle or scapula on 
the major side is rated at 10 percent for malunion, 10 
percent for nonunion without loose movement, 20 percent for 
nonunion with loose movement, and 20 percent for dislocation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).

The medical evidence shows that the arthritis with limitation 
of motion of the veteran's right shoulder warrants at least a 
10 percent rating.  The manifestations of his right shoulder 
disability include pain on motion, diminished endurance and 
diminished coordination, as he has described his impairment 
in repeated lifting and in lifting of substantial weight 
above his head.  Taking into account all of the functional 
limitations, the Board finds that the record reasonably 
supports a 20 percent rating for the veteran's right shoulder 
disability.

In reaching the determination above, the Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the right shoulder disability has not 
significantly changed and a uniform evaluation is appropriate 
in this case.  Review of the record reveals that the RO did 
not expressly consider referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Thoracic Spine

Service connection has been established for degenerative 
spondylosis of the thoracic spine.  The veteran also has 
service-connected disorders of the cervical spine and lumbar 
spine.  Private chiropractic treatment records indicate that 
the veteran sought treatment for back pain as early as 1990, 
while he was still in service.

X-rays taken at a VA facility in January 1993 revealed mild 
degenerative thoracic spondylosis.  Private medical treatment 
notes from August 1993 and December 1993 reflect that the 
veteran complained of mid back pain.  In August 1995, private 
chiropractic treatment notes reflected the veteran's report 
of pain in the thoracic spine area.  The chiropractor found 
that the veteran's thoracic spine was restricted to 9 degrees 
of flexion, 17 degrees of right rotation, and 8 degrees of 
left rotation.  The chiropractor's diagnosis was thoracic 
kyphosis, as a result of chronic seated postural stress, 
causing thoracic spondylosis.  In June 1997, the chiropractor 
found that the motion of the veteran's thoracic spine was 
limited to 15 degrees of flexion, 15 degrees of right 
rotation, and 13 degrees of left rotation.

On VA examination in June 1997, the veteran reported that his 
back had begun to bother him in 1990.  He reported that he 
occasionally felt unable to get out of bed in the morning 
because of back pain.  He reported that he went for private 
chiropractic treatment while he was in service, and that he 
had continued to have intermittent treatment for back pain, 
including taking pain medication and muscle relaxants.  
X-rays taken in June 1997 revealed moderate hypertrophic 
spurring at T5-T12, with mild narrowing of the intervertebral 
disc spaces between T8 and T10.  The radiologist reported 
that the x-ray findings represented moderate degenerative 
spondylosis of the thoracic spine, and probable mild bilevel 
disc derangement.  The examiner found that there was slight 
limitation of motion of the veteran's thoracic spine.  The 
examiner's diagnosis was spondylosis of the thoracic spine.

In his April 2000 video conference Board hearing, the veteran 
reported that he had intermittent aching pain in the thoracic 
area of his back.  He reported that approximately once per 
week he had severe pain, with muscles spasms, in that area.  
He reported that he had experienced some numbness in his left 
arm and hand.  He reported that pain in his back reduced his 
ability to lift substantial weight, and had contributed to 
his decision to change his employment to a job that did not 
require lifting.

As noted above, the rating schedule evaluates degenerative 
joint disease according to the limitation of motion of the 
affected joint, or at 10 percent for each affected major 
joint or group of minor joints, if the limitation of motion 
is noncompensable under the applicable diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Limitation 
of motion of the thoracic (dorsal) spine is rated as 10 
percent if severe, 10 percent if moderate, and 0 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).  
Intervertebral disc syndrome is rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or 
other neurological findings 
appropriate to site of 
diseased disc, little intermittent 
relief
60


Severe; recurring attacks, with 
intermittent relief
40


Moderate; recurring attacks
20


Mild
10


Postoperative, cured
0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The medical evidence indicates that the veteran's thoracic 
spine has degenerative changes.  The mild limitation of 
motion of his thoracic spine is not compensable under 
Diagnostic Code 5291.  Nonetheless, a compensable, 10 percent 
rating is warranted under Diagnostic Codes 5003 and 5293 
based on the x-ray evidence of arthritis, and of mild disc 
space narrowing.

In reaching the determination above, the Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the thoracic spine disability has not 
significantly changed, and a uniform evaluation is 
appropriate in this case.  In addition, the Board finds that 
the manifestations of the veteran's thoracic spine disability 
are not so exceptional or unusual as to necessitate referral 
of the case to the appropriate official for the assignment of 
an extraschedular rating.

Abdominal Muscles

The veteran's service medical records indicate that he sought 
treatment in September 1992 after he slipped while playing 
basketball, and felt pain and a tearing sensation in the 
lower left quadrant of his abdomen.  In February 1993, a CT 
scan of the veteran's abdomen performed at a VA facility 
revealed some decrease in the musculature of the rectus 
abdominis muscle bilaterally, reported to be consistent with 
the history of the trauma.

On VA examination in June 1997, the veteran reported that he 
had lacked abdominal muscle strength since he slipped and 
tore his abdominal muscles in 1992.  He reported that he was 
unable to sit straight up, that he had to roll over on his 
side to get up, and that he was unable to do sit-ups.  The 
veteran reported that he continued to have general discomfort 
in the muscles in the left side of his abdomen.  The examiner 
noted some tenderness in the veteran's left mid and lower 
abdominal area.

In his April 2000 video conference Board hearing, the veteran 
reported that his abdominal muscle disability made it 
difficult for him to sit up straight.  He reported that he 
could not do sit-ups.  He reported that he had to roll onto 
his side to get out of bed.  He stated that he could not sit 
still for long, but had to get up and move around every hour 
or so.

Under the rating schedule, injuries of Muscle Group XIX, 
which includes the rectus abdominis muscles of the abdominal 
wall, are rated as 50 percent if severe, 30 percent if 
moderately severe, 10 percent if moderate, and 0 percent if 
slight.  38 C.F.R. § 4.73, Diagnostic Code 5319 (1999).  The 
characterization of a muscle injury as severe, moderately 
severe, moderate, or slight is based on the type of injury, 
the history and complaints of the injury, and objective 
findings with regard to the injury.  38 C.F.R. § 4.56 (1999).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).

The evidence indicates that the type of muscle injury that 
the veteran sustained most closely resembles the 
characteristics of a slight disability, in that it was a 
simple injury, without debridement or infection, and not a 
through and through or deep penetrating wound as is 
characteristic of moderate or worse injuries.  The history 
and complaint of the injury most closely resemble those of a 
moderate injury, as there is some evidence of the cardinal 
muscle disability signs of weakness and loss of power.  The 
objective findings most closely resemble those of a moderate 
disability, in that there was CT evidence of some loss of 
muscle tonus.  There is no notation of an indication on 
palpation of loss of muscle substance, as is characteristic 
of a moderately severe disability.  The Board finds that the 
overall characteristics of the veteran's abdominal muscle 
disability most closely resemble the criteria for a moderate 
muscle disability.  Therefore, a disability rating of 
10 percent is warranted.

In reaching the determination above, the Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the abdominal muscle disability has not 
significantly changed, such that a uniform evaluation is 
appropriate in this case.  In addition, the Board finds that 
the manifestations of the veteran's abdominal muscle 
disability are not so exceptional or unusual as to warrant 
the referral of the case to the appropriate official for the 
assignment of an extraschedular rating.


ORDER

Entitlement to a 20 percent disability rating for residuals 
of separation of the right acromioclavicular joint is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 10 percent disability rating for 
degenerative thoracic spondylosis is granted, subject to laws 
and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a 10 percent disability rating for myalgia due 
to abdominal muscle injury is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


